t c memo united_states tax_court commissioner of internal revenue respondent ben cox petitioner v docket no filed date ben cox pro_se reginald r corlew and stephen r takeuchi for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the sole issue for consideration all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure is whether petitioner failed to report commissions earned from prior sales of life_insurance policies in the amount of dollar_figure some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein petitioner resided in jasper florida at the time he filed his petition petitioner has been employed as a mechanic for occidental chemical phosphate co for more than years in he was hired by massachusetts indemnity and life_insurance co milico as an independent_contractor sales representative to sell life_insurance policies petitioner worked for milico from until the end of karen wilson ms wilson is vice president of primerica life_insurance co formerly known as milico prior to a corporate name change effective date in this capacity ms wilson executed an affidavit that was received into evidence wherein she detailed the compensation procedure for milico's independent_contractor sales representatives cash payments are made to sales representatives in two forms first upon receipt of an application_for insurance primerica life advances a portion of the commissions that are expected to become earned assuming a policy is issued and remains in force the money advanced on each application is a loan and as such is not reported as income for the sales representative unless and until the commission income actually becomes earned by virtue of the policyholder continuing to pay premiums the second form of payment to sales representatives is net earned commissions earned commissions are calculated on a policy-by-policy basis as premiums are paid_by policyholders earned commissions are applied in the following order to recover outstanding loans in the form of advance commissions to reimburse primerica life for advanced business_expenses such as license fees etc and to cover outstanding loans that have been charged to the sales representative's account chargebacks net earned commissions credited during any calendar_year to a sales representative's account are reported to the irs as income on form 1099-misc ms wilson further stated that the obligation to pay commissions attributable to the sale of milico insurance products was the responsibility of mapleleaf insurance services mapleleaf petitioner testified that upon selling an insurance_policy he received an immediate advance equal to a percentage of the premiums due on the policy and was entitled to keep this amount if and only if the policy was held by the insured for a minimum of months according to ms wilson's affidavit the advances were intended as loans and there was an unconditional personal obligation on the part of petitioner to repay the advances either with the future commission credited to his account after the relevant months elapsed or out of his personal funds the advances were not reported by mapleleaf to the irs as income on form 1099-misc until the months elapsed and petitioner had an unconditional right to the funds or their equivalent a financial analysis schedule for petitioner generated by milico on date and received into evidence reflects the following information life insurance1 earning sec_2 net year checks issued rep on difference dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- total dollar_figure dollar_figure dollar_figure represents advances made to petitioner during year represents commissions credited to petitioner's account after right to funds became unconditional on his and federal_income_tax returns petitioner reported as commission income only the amounts reported on the forms issued by mapleleaf petitioner did not report any commission income received from mapleleaf on his return in the notice_of_deficiency respondent determined that petitioner failed to report income in of dollar_figure respondent further determined that petitioner was entitled to a deduction for self- employment_tax in the amount of dollar_figure respondent concedes that if we find petitioner failed to report income as determined he is entitled to deductions for chargeback expenses of dollar_figure and miscellaneous expenses of dollar_figure petitioner concedes that he received the amounts reflected in the second column of the above schedule for the corresponding years and that he paid tax only on the amounts reflected in the third column nevertheless he contends that only dollar_figure of the amount reported on the form_1099 for is taxable_income in because he received the remainder thereof in prior years namely and sec_61 specifically provides that gross_income includes income from whatever source including commissions from the sale of life_insurance 348_us_426 in general proceeds of a loan do not constitute income because the benefit is offset by an obligation to repay 384_f2d_748 5th cir 106_tc_184 although petitioner's employment with milico terminated in he continued to earn commissions on policies sold by him prior to his departure instead of paying these commissions to petitioner mapleleaf credited his outstanding advances account in accordance with its agreement with milico when the advances were made to petitioner he was not taxable on them because they were in effect loans see 55_tc_85 however when the commissions earned by him in and were credited to his account petitioner's obligation to repay the loans was reduced by that amount and the reduction of that obligation did constitute the receipt of taxable_income 311_f2d_913 2d cir affg tcmemo_1961_285 moreover it is well settled that gross_income includes income from the discharge_of_indebtedness sec_61 336_us_28 291_us_426 284_us_1 the evidence in this case makes it clear that petitioner owed money to milico on account of the advances he received in and and that a portion of such debt was discharged in the taxable_year at issue therefore the amount of debt discharged in favor of petitioner constitutes income to him for as determined by respondent petitioner was not taxed on the advances when received but he is taxable on the discharge of the obligation to repay them based on the foregoing we hold that petitioner failed to report commission income in the amount determined by respondent in order to account for chargeback expenses of dollar_figure and miscellaneous expenses of dollar_figure as conceded by respondent decision will be entered under rule
